Citation Nr: 1003452	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-19 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for the service-connected chronic bilateral epididymitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel






INTRODUCTION

The Veteran served on active duty from November 1950 to 
September 1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that, in pertinent part, denied entitlement to 
an increased (compensable) rating for the service-connected 
epididymitis.

In July 2009 the Board remanded the case to the RO for 
further development and adjudicative action.  In that remand, 
the Board pointed out that the Veteran raised the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
and the issue was referred to the RO for appropriate action.  
The RO has yet to address this matter; thus, it is once again 
referred to the RO for appropriate action.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009). 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The Veteran's service-connected chronic epididymitis is 
manifested by bilateral epididymal head cysts and left-sided 
varicocele, with subjective reports of pain and swelling in 
the scrotal area; however, the service-connected chronic 
epididymitis has not required long-term drug therapy, 
hospitalization, or intermittent intensive management; there 
are no symptoms of urinary frequency, leakage or obstructed 
voiding, and the service-connected disability does not affect 
usual daily activities.  





CONCLUSION OF LAW

The criteria for the assignment of a compensable disability 
rating for the service-connected bilateral chronic 
epididymitis have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.115b, Diagnostic 
Code 7525 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated February 2005.

The notification complied with the requirements of Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate an increased rating claim, 
and the relative duties of VA and the claimant to obtain 
evidence.  

In addition, subsequent duty-to-assist letters were sent to 
the veteran after the initial adjudication, in March 2006, 
May 2007, and July 2009.  These letters specifically provided 
notice of how the VA assigns initial ratings and effective 
dates for any grant of service connection, in compliance with 
the holding in Dingess.  The July 2009 notice letter was 
followed with by a readjudication of the claim by way of an 
October 2009 Supplemental Statement of the Case (SSOC).  

The notice errors in this case, if any, did not affect the 
essential fairness of the adjudication because VA cured the 
procedural defects and has obtained all relevant evidence.  
The notices provided to the Veteran over the course of the 
appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate his claim.  The Veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claim, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical examinations as to the 
severity of the disability, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  
VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings

The Veteran seeks a compensable disability rating for the 
service-connected chronic bilateral epididymitis.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected chronic bilateral 
epididymitis is rated as noncompensable pursuant to 38 C.F.R. 
§ 4.115b, DC 7599-7525.  When a particular disability is not 
listed among the diagnostic codes, a code ending in "99" is 
used; the first two numbers are selected from the portion of 
the schedule most approximating a veteran's symptoms.  38 
C.F.R. § 4.27.  As neither the Veteran's predominant 
objective findings of varicocele or scrotal cysts are 
assigned a specific number, code 7599 is applied to allow for 
rating the disability with other genitourinal disabilities.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
38 C.F.R. § 4.27.  In this case, Diagnostic Code 7599 refers 
to general genitourinary ratings while the more specific 
Diagnostic Code 7525 refers to chronic epididymo-orchitis.  

Diagnostic Code 7525 provides that this condition be rated 
according to the criteria for urinary tract infections.  A 10 
percent rating is warranted when the condition requires long-
term drug therapy, one to two hospitalizations per year 
and/or intermittent intensive management.  A rating of 30 
percent is warranted when there is recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times per year), and/or requiring 
continuous intensive management.  38 C.F.R. § 4.115a.  If 
there is poor renal function, then the condition should be 
rated as renal dysfunction.  When the ratings schedule does 
not explicitly provide a noncompensable rating, a zero 
percent evaluation may be assigned when a veteran's 
symptomatology does not meet the requirements for a 
compensable evaluation.  38 C.F.R. § 4.31.

Under this framework, the Veteran's symptoms do not warrant 
the assignment of a compensable rating under Diagnostic Code 
7525.  The Veteran underwent VA genitourinary examinations in 
March 2005 and July 2009.  At both examinations, there was no 
report of urinary tract infections, renal colic, renal 
failure, bladder stones, or nephritis.  The Veteran reported 
that he did not undergo drainage procedures or dilations, or 
other invasive procedures on a regular or intermittent basis.  
Incontinence was not reported at either examination.  

On examination in March 2005, there was no penis deformity.  
Testicles were engorged, but they were soft, movable, and no 
masses were felt.  Spermatic cords were normal.  There was no 
testicular atrophy.  The Veteran reported pain three to four 
times per month with swelling.  The diagnosis was bilateral 
chronic traumatic epididymitis.  

Significantly, the March 2005 examiner opined that the 
Veteran's erectile dysfunction was secondary to the service-
connected chronic bilateral epididymitis; and, thereafter, 
the RO established entitlement to special monthly 
compensation based on loss of use of a creative organ.  

A scrotal sonogram in July 2009 revealed normal-sized 
testicles, with the right testicle measuring 4.5 cm. long by 
1.9 cm. AP by 2.7 cm. transversely.  The left testicle 
measured 4.7 cm. long by 1.9 cm. AP by 3.1 cm. transversely.  
There were no intra or extratesticular solid lesions.  
Adequate intratesticular flow was detected bilaterally.  
Right-sided epididymal head cysts were present and vascular 
structures were present adjacent to the left testicle that 
mildly enlarged after Valsalva maneuvers.  The impression was 
bilateral epididymal head cysts and left-sided varicocele.  

Importantly, the July 2009 examiner indicated that the 
Veteran had intermittent epididymitis and that there were no 
effects of the problem on usual daily activities, although 
the Veteran did report some urinary symptoms, including 
hesitance starting stream, a weak or intermittent stream, 
dysuria, and dribbling.  Regarding voiding frequency, the 
Veteran reported a daytime voiding interval of more than 
three hours and no nocturia.

Finally, additional VA outpatient treatment records do not 
show treatment for the service-connected chronic bilateral 
epididymitis such that the criteria for the assignment of a 
compensable rating are met.  

Other disability ratings have been considered, including 
those ratings based on renal dysfunction, voiding 
dysfunction, urinary frequency and obstructed voiding.  
Because the evidence of record essentially demonstrates 
normal renal function, normal urinary frequency and no 
incontinence, a rating based on these deficiencies is not for 
application in this case.  Moreover, although the Veteran has 
some symptoms of obstructed voiding, such as hesitancy or 
slow stream, for example, his symptoms do not meet the 
criteria for a compensable rating based on obstructed 
voiding.  

The rating criteria for obstructed voiding are as follows:

A rating of 0 percent is assigned for obstructive 
symptomatology with or without stricture disease requiring 
dilation one to two times per year; a rating of 10 percent is 
assigned for marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following: (1) Post void residuals 
greater than 150 cc. (2) Uroflowmetry, markedly diminished 
peak flow rate (less than 10 cc/sec.). (3) Recurrent urinary 
tract infections secondary to obstruction. (4) Stricture 
disease requiring periodic dilation every two to three 
months.  A rating of 30 percent is assigned for urinary 
retention requiring intermittent or continuous 
catheterization.  38 C.F.R. § 4.115a.

The Veteran's obstructive symptomatology does not rise to the 
level that would warrant a compensable rating in this case, 
based upon the above criteria because the VA examiner in 
February 2009 did not describe the Veteran's symptoms as 
marked and as noted above, there is no evidence of recurrent 
urinary tract infections or stricture disease.

Moreover, the criteria for a compensable rating for urinary 
frequency are not met as the evidence does not show a daytime 
voiding interval between two and three hours, or; awakening 
to void two times per night.  See 38 C.F.R. § 4.115a.  The 
evidence shows that he voids at intervals greater than three 
hours during the day and that he does not awaken to void.  
Moreover, the Veteran does not have urinary leakage, 
therefore, a rating based on the required use of absorbent 
materials are not for application.  Id.    

In sum, the evidence does not show that the Veteran's chronic 
bilateral epididymitis requires long-term drug therapy, 
hospitalization, or intermittent intensive management.  
Although the Veteran's service-connected chronic bilateral 
epididymitis is accompanied by complaints of pain and 
swelling, there is no evidence of atrophy of the testicles, 
and there are no symptoms of urinary frequency, leakage or 
renal dysfunction.  Moreover, the Veteran's obstructed 
voiding symptoms do not warrant a compensable rating under 
the appropriate criteria.  Finally, although the epididymitis 
itself is rated as noncompensable, a separate grant of 
special monthly compensation has been awarded based on the 
Veteran's impotence and erectile dysfunction.  

The preponderance of the evidence is against the claim of 
entitlement to a compensable rating for the service-connected 
chronic bilateral epididymitis; there is no doubt to be 
resolved; and the assignment of a compensable disability 
rating is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 
4.3.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  However, there has been no showing that the service-
connected bilateral chronic epididymitis under consideration 
here has caused marked interference with employment, has 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular scheduler standards.  The regular scheduler standards 
contemplate the symptomatology shown in this case.  In 
essence, there is no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable 
the application of the regular scheduler standards.  As such, 
referral for consideration for an extraschedular evaluation 
is not warranted here.  Thun v. Peake, 22 Vet. App. 111 
(2008).  


ORDER

A compensable disability rating for the service-connected 
chronic bilateral epididymitis is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


